El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
 José A. Vineenty solicitó del registrador de la propiedad que practicara una nota marginal de una orden dictada por una corte de distrito prohibiendo la enajenación *127de ciertos bienes inmuebles, de acuerdo con las disposiciones de la ley para asegurar la efectividad de las sentencias, apro-bada el primero de marzo de 1902, Comp. Estatutos Revisa-dos, secciones 5233 et seq. Esta solicitud iba acompañada por sellos de rentas internas en cantidad suficiente para sa-tisfacer los derechos correspondientes a una nota marginal, de acuerdo con el párrafo No. 4 del arancel, tal como fué en-mendado en 1917 (Leyes de ese año, tomo 2, pág. 312) cuya parte pertinente lee como sigue:
“Notas especiales, inscripciones y anotaciones. Cuando por con-secuencia de la presentación no deba verificarse inscripción ni ano-tación y sí extender notas marginales, por cada una de ellas $0.50.”
El párrafo quinto del mismo arancel fija los derechos a cargarse “por cada inscripción o anotación y consiguientes notas marginales que no estén comprendidas en los números precedentes. ...”
El registrador exigió que se le presentara el recibo del pago de las contribuciones como evidencia del valor de la propiedad inmueble descrita en la orden de la corte de dis-trito, con el fin de cobrar los derechos prescritos en el párrafo 5Q supra, por una inscripción o anotación “que no esté com-prendida en los números precedentes”. El abogado de Vin-.centy se negó a presentar el recibo del pago de las contribu-ciones e insistió en su solicitud original al efecto de que se practicara una nota marginal de acuerdo con el párrafo 4° del arancel. Entonces el registrador trató de devolver los documentos al abogado de Yincenty, quien rehusó recibirlos. El registrador no efectuó nota o asiento alguno en los libros del Registro.
 Por dos motivos no podemos convenir con el regis- . trador en que la cuestión primordial envuelta es la interpretación del artículo 24 de la “Ley asignando sueldos a los registradores de la propiedad, y para otros fines”, según quedó enmendada en 1928 (Leyes de ese año, pág. 232) primero, porque se depositaron suficientes sellos de rentas internas para *128cubrir el costo de la nota marginal solicitada, y segundo, por-que el registrador no exigió un depósito adicional para ese fin. Por el primero de estos dos fundamentos la doctrina del caso de Nazario Figueroa v. El Registrador, 36 D.P.R. 773, invocado por el registrador es igualmente inaplicable.
Al negarse el abogado de Vincenty a presentar el certifi-cado del pago de las contribuciones, y en vista de la insis-tencia del letrado sobre el cumplimiento de la solicitud original respecto a una nota marginal de acuerdo con lo dis-puesto en el párrafo 4 del arancel, el registrador debió baber resuelto la cuestión así presentádale, bien allanándose a lo solicitado o endosando su negativa junto con las razones en apoyo de la misma, en el documento que le fuera sometido con tal fin. A falta de tal resolución la cuestión respecto a cuál de estas alternativas debió haberse adoptado no está ante nos.
Al presentarse un documento con la solicitud de una nota marginal, acompañada de sellos suficientes al objeto, el re-gistrador no tenía derecho a insistir en que se le mostrara un recibo de las contribuciones con el fin de determinar la can-tidad requerida para la inscripción de tal documento, ante la protesta de la parte mayormente interesada, de que no de-seaba el asiento contemplado por el registrador. El regis-trador erró al tratar de devolver ese documento a la parte de quien lo recibió sin antes resolver definitivamente la cues-tión suscitada por la solicitud de una nota marginal.

Debe devolverse, el caso para ulteriores procedimientos na inconsistentes con esta opinión.

El Juez Asociado Señor Texidor no intervino.